 446DECISIONS,OF NATIONALLABOR RELATIONS BOARDSuperMarkets General Corporation d/b/a Shop-RiteandLocal 919, RetailClerksInternationalAssociation,AFL-CIO and Retail,Wholesale andDepartment Store Union,AFL-CIOand its FoodHandlers Division,Local 282, Parties to-the Con-tract.Case 2-CA-11229Retail,Wholesale and Department-StoreUnion,AFL-CIO andits Food Handlers Division, Local282 andLocal 919, RetailClerksInternationalAssociation,AFL-CIOand-SuperMarketsGeneralCorporation d/b/a Shop-Rite,Party totheContract.Cases2-CB-4480and2-CB-4480-2March 19, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn November 9, 1967, Trial Examiner DavidLondon issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneral Counsel, theRespondent Company, and the Respondent Unionfiled exceptions to the Trial Examiner's Decisionand supporting briefs, and the Charging Union filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings,2 conclusions, and'At the hearing, the Trial Examiner denied the Respondent Company'smotionto dismiss the complaint because of failure to join Food HandlersUnion, Local 371, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as a party to this proceeding The Company'srequest for permission to appeal the Trial Examiner's ruling to the Boardwas denied, without prejudice to renewing its appeal in any exceptions thatmight be filed In its exceptions, the Company contends that Local 371 isan indispensable party to this proceeding because it represents certain em-ployees in the Company's Bridgeport store involved herein The motion todismiss ishereby denied as we do not find that Local 371 is a necessaryparty herein'The Trial Examiner's Decision, apparently inadvertently, omitted fromthe description of the Respondent Company's operations the fact that, dur-ing the pastyear, the Company's gross revenue was in excess of $500,000The Decision is hereby corrected in this respect170 NLRB No. 61recommendationsof the Trial - Examiner3 - asmodified herein.The Trial Examiner found ' that the RespondentCompany and the Respondent Union applied 'at anewly established store a collective-bargainingagreement which they had entered into followingtheUnion's certification as the representative ofemployees at a different-store, and that the Respon-dents thereby, and by requiring employees at thenew store to acquire membership in the Union as acondition of employment, violated, respectively,Sections 8(a)(1), (2), and (3), and 8(b)(1)(A) and(2) of the,Act. We agree, for the reasons set forthby the Trial Examiner and also for the following ad-ditional reasons.The Trial Examiner also foundthat it was unnecessary to resolve the unit accretionissuewhich had been litigated by the parties. Wefind merit in the contentions of the parties that thisissueshould be resolved.The record shows that on January 16, 1967, theRespondent Union was certified by the Board asthecollective-bargaining representativeof em-ployees at the Respondent Company's store in Dan-bury, Connecticut. On January 28 the RespondentCompany and the Respondent Union entered into acollective-bargaining agreement covering not thecertifiedunit but a geographic area which wasbased on the Union's jurisdiction, and providing forcoverage of any new stores which were opened inthat geographic area.The Respondent Company opened its store inBridgeport, Connecticut,' on March 8, 1967. In in-terviewing applicants for employment at that store,theCompany, as found by the Trial Examiner,requiredpotentialemployees to designate theRespondent Union as their collective-bargainingrepresentative and to authorize the RespondentCompany to check off initiation fees and dues forthe Respondent Union. The Respondents contendthat this conduct was lawful, on the ground that theBridgeportstore is anaccretion to the certified unitof Danbury store employees because of the integra-tionof operations, and, therefore, that it wasproper to apply to the employees at that store theterms of their agreement.' The General Counsel'The Respondent Company excepts to the Trial Examiner's credibilityresolutions and charges the Trial Examiner with bias It is the Board'sestablished policy, however, not to overrule a Trial Examiner's resolutionsas to credibility unless, as is not the case here, the preponderance of all therelevant evidence convinces us that they are incorrectStandard Dry WallProducts,Inc, 91 NLRB 544, enfd. 188 F 2d 362 (C A 3). We find no sup-port in the record for the charge of bias'The Trial Examiner's Decision states that the Bridgeport store is notwithin the geographic area described in the agreement, but the recordshows that it is. We hereby correct the Decision in this respect5The Respondent Company also urges that this is in accord with industrypractice, and its own practice whereby it has accreted more than 60 of its75 stores by adding them to certified units on the basis of the certifiedUnion's geographic jurisdiction. SHOP-RITE447contends that the Bridgeport store does not con-stitute an accretion to the certified unit of Danburystore employees.The record shows that the Respondent Companyoperates 75 retail food markets located in 5 States.Itsadministrative organization is by geographicaldistricting,with 12 districts, each under thedirection of a district manager. The Danbury andBridgeport, Connecticut, stores are part of a districtwhich also includes two stores located in Hartsdaleand West Nyack, New York.The Bridgeport store is a newly constructed andnewly equipped store. It is located 22 miles from-theDanbury store, and is operated by a managerand an assistant manager, both of whom par-ticipated in the hiring of the Bridgeport employeesbefore the store opened. The store manager is incharge of day-to-day operations. In his absence, theassistantmanager is in charge of the store. Themanager has, authority to recommend hire anddischarge, and his recommendations are generallyfollowed.The assistant manager can effectivelyrecommend hire.Almost all the Bridgeport employees live in theBridgeport area. The Bridgeport store maintainsrecords of its employees' names, addresses, andtelephone numbers. It is larger than the Danburystore as it had approximately 200 employees at thetime it opened, and approximately 140 employeesat the time of the hearing in this proceeding,whereas the Danbury store, in operation since Au-gust 8, 1966, had approximately 125 employees atthe time of the hearing. The drop in total employeecomplement at Bridgeport was due to the largenumber of employees who were temporarily trans-ferred to Bridgeport for the opening of the store,and transferred back to their initial place of em-ployment after a short time. Moreover, approxi-mately12employeesweretransferredtoBridgeport from stores other -than Danbury. Thenumber of transfers since the opening period is-minimal.Each store maintains a separate bank account,payroll,and seniority list. In addition, theBridgeport store does some baking on the premise;the Danbury store does -not. The - Bridge-port storehas employees classified as pharmacy employees-onits payrolls; 'the Danbury store has no such classifi-cation. Although most purchasing is done centrally,there is some local purchasing of food -items. Ad-vertisements appear on Wednesdays for the Danbu-ry store independently. The separate advertise-ments for the Bridgeport store also contain thenames of the Milford and the Orange, Connecticut,stores.The facts herein demonstrate, and we find, thatthe Bridgeport store is a separate economic unitsand not an accretion to the certified Danbury storeunit,particularlyas(1)theDanbury andBridgeport stores do not comprise an administrativedivision of the Company's operations; (2) they areseparately located and serve different markets; (3)they have separate managers who can effectivelyrecommend hire'and discharge; (4) they maintainseparate bank accounts, separate payrolls, andseparate- seniority lists; (5) they have separate ad-vertising and do some separate purchasing of fooditems; (6) there are differences in employees' clas-sifications between the two stores; (7) Bridgeportemployees were recruited locally and live in theBridgeport area; and (8) since the initial openingperiod, there has been only a minimal number oftransfers to the Bridgeport store. Moreover, there isno bargaining history in the two-store unit.We find, therefore, that the Respondent Com-pany and the Respondent Union, by enforcing theiragreement with regard to the Bridgeport store em-ployees at a time when the Respondent Union wasnot the freely selected majority representative ofthose employees, unlawfully impinged upon thestatutory right of such employees to express a freechoice as- to their bargaining representative. Ac-cordingly, we conclude that the Respondent Com-pany thereby violated Section 8(a)(1), (2), and (3)and- that the Respondent Union violated Section8(b)(1)(A) and (2) of the Act.7AMENDED CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand the entire record in these cases, we herebyadopt the Conclusions of Law of the Trial Ex-aminer, but correct the name of the RespondentUnion by inserting, at the beginning of line 2 ofConclusion of Law 2, "and Retail, Wholesale andDepartment Store Union, AFL-CIO."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and -hereby orders that the RespondentCompany, Super- Markets General Corporationd/b/a Shop-Rite, Bridgeport, Connecticut, its of-ficers,agents, successors, and assigns, and the6 Spartan's Industries, Inc,169 NLRB No 47'Masters-LakeSuccess,Inc,124 NLRB 580;Dura Corporation,153NLRB 592;Sunset House,1"67 NLRB 870 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentUnion, Retail,Wholesale and Depart-ment StoreUnion, AFL-CIO, and its Food Han-dlersDivision, Local 282, its officers, representa-tives,and agents,shall take the action set forth inthe 'TrialExaminer'sRecommended Order, asherein, modified:Insert the following paragraph to precede thefirst indented paragraph in Appendix A and in Ap-pendix B:8"After a trial in which all parties had the oppor-tunity topresent their evidence, the National LaborRelationsBoard has found that we violated the lawand has ordered us to post this Notice and to keepthe promises that we make in this Notice."% In accord with our recent decision inBilyeuMotor Corp,161 NLRB982, andMacy's Missouri-KansasDivision, 162 NLRB 754, we shall amendthe noticeswhich theRespondents are required to sign and post`TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON, Trial Examiner: Upon a chargefiled February 10, 1967, in Case 2-CA-11229 byLocal 919, Retail Clerks International Association,AFL-CIO,- and thereafter amended, and anothercharge filed by the aforementioned Association onFebruary 17, 1967, in Case 2-CB-4480,, alsothereafter amended, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 2, on -June 9^, 1967, con-solidated said two proceedings and issued a con-solidated complaint in the above-entitled proceed-ing againstSuperMarkets General Corporationd/b/a Shop-Rite, hereafter referred to as Respon-dent Company, and Retail, Wholesale. and Depart-ment Store Union, AFL-CIO, and its Food Han-dlers Division, Local 282, hereafter referred to asRespondent Union.With respect to the unfair labor practices,' theconsolidated complaint, as amended at the hearingwhich followed, alleges that Respondent Companyhas engaged in violations of Section 8(a)(1), (2),and (3) of the National Labor Relations Act (theAc t) -and that the Respondent Union has engagedin violations of Section 8(b)(j)(A) and 8(b)(2) _ofthe Act.Pursuant to-due notice,,a hearing in the above-entitledmatter was held before me-at,New York,New York-, on July 12 and 31_ and August 1, 1967.Thereafter, the General Counsel and RespondentCompany filed briefs which have been fully con-sidered: Respondent Union-filed a brief 'state mentadopting Respondent Company's brief as its own.Upon the entire record in the proceeding,' andmy observation of the witnesses while testifying, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYRespondent Company is, and has been at alltimes material herein, a corporation duly organizedunder, and existing by virtue of, the laws of theState of Delaware. At all times material herein,Respondent Company has maintained an office inCranford; New Jersey, and retail places of businessinBridgeport,Connecticut, and various otherplace's of business in the State of Connecticut andother States, where it is, and has been at all timesmaterial herein, engaged in the retail sale and dis-tribution of food and related products. During theyear preceding the commencement of this action,which period is representative of its' annual opera-tionsgenerally,RespondentCompany, in thecourse and conduct of its business, purchased andcaused to be transported and delivered to. its Con-necticut places of business food products and othergoods and materials valued in excess of $50,000which were transported and delivered to its Con-necticut places of business in interstate commercedirectly from, States of the United States other thanthe State of Connecticut. Respondent Company ad-mits, and I find, that at all times material herein itwas, and presently is, an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDRespondent Union and Local 919, Retail ClerksInternationalAssociation, AFL-CIO, the ChargingUnion herein, are labor organizations within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe 'principalissue"tobe decided herein iswhether, under the` circumstances found below,RespondentCompany and Respondent Unioncould unilaterally impose upon the employees ofRespondent Company's newly established store inBridgeport,Connecticut, their earlier collective-bargaining agreement for the employees of Respon-dent Company's store ii Danbury, ,Connecticut. .Respondent Company -operates a ',chain of 75retailfood markets in the States of New York, NewJersey,Delaware, Pennsylvania, and Connecticut.Its',operationsare divided into -12 districts, eachunder the direction of a -district 'manager. District12 consists-of four-stores located in.Danbury, Con-'During the hearing, ruling was reserved on the objection of bothRespondents to the admissabdity of C P Exh 2, the oblection,is herebysustained, Other motions on which ruling was reserved are disposed of inaccordance with the findings and conclusions that follow SHOP-RITE449necticut,Nyack, New York, Hartsdale, New York,and Bridgeport, Connecticut, the last named beingthe store with which this proceedingis concerned.The Danbury store was opened forbusiness on Au-gust 8, 1966.On January 16, 1967,2inBoardCases2-RC-14456 and 14461, RespondentUnion wascertified as collective-bargaining representative ofall employees of Respondent Company inthe Dan-bury storeincludingappetizingdepartmentem-ployees, but excluding,inter alia,meat departmentemployees.Following that certification, Respondent Com-pany and Respondent Union, on January 28, 1967,entered into a collective-bargainingagreement ef-fective until January 6, 1970. The unit of em-ployees covered by thatagreementwas not the cer-tifiedDanbury unit described immediately above,but a different and broadergeographicunitdescribed as follows: "All employeesworking inany and all present and futureretailstores of anytype (including each and every departmentthereinexcept the meat, poultry, anddelicatessendepart-ments) located within that area of the State of Con-necticutWest of an approximate North-South lineten (10)milesEast of Route 8 in said State, whichtheEmployer or any subsidiary thereof owns,leases,licenses, operates, or controls directly or in-directly or in which,the Employer or any subsidiarythereof has a controlling interest." The contractcontained a clause- requiring employees in thatbroader unit to acquire and maintainmembershipin good standing in Respondent Union and a duescheckoff clause.About'the time of Respondent Union's certifica-tion and 'the execution of the Danbury contractaforementioned,Respondent Company was en-gaged in the construction of a store in Bridgeport,Connecticut, approximately 22 miles from Danburyand not within the territorial area described in thecontract of January 28. During January RespondentCompany placed advertisements in newspapers inthe Bridgeport area seeking-applicants for employ-ment at its Bridgeport store, which ultimatelyopened for business on March 8, 1967. Applicantswere interviewed at that store over a period ofseveralweeks commencing January 30, 1967.These interviews were conducted under the super-vision of Charles -Yaede, Respondent Company'spersonnel field representative, and ateam consist-ing of Gerald Azzarello, Bridgeportstore manager,Joseph Carrino, assistant storemanager,LucilleRoszkowski, a confidential clerical employee, andone Mooney.---When successful applicants were notified thatthey were to be employed, each was handed a kit orfolder containing a number of personnel docu-ments. With respect thereto, Respondent Company,at the, opening of the hearing, admitted "that aspart of its hiring procedures, it furnished its em-ployees with a folder and that its employees were in-structedto sign the various papers in said folder ...that among said papers were cards deisgnatingRespondent [Union] as the collective-bargainingrepresentative," these cards having been providedby Respondent Union. Though Respondent Com-pany's counsel, in making that admission, addedthat "the employees, when theywere given thefolder,were told with respect to the card for[Respondent, Union], that they had a 30-day periodunder a collective-bargainingagreement duringwhich they couldsignsaid card," I find- no credibleevidence in support of that contention.Carrino, Roszkowski, and Mooney of the inter-viewing team were not calledas witnesses.Respon-dents' failure to call them warrants the inferencethat, if adduced, their testimony would not befavorable to Respondents.N.L.R.B. v. RemingtonRand, Inc.,94 F.2d 862, 871;N.L.R.B. v. Wallickand Schwalm,198 F.2d 477, 483 (C.A. 6). Azzarel-lo testified that he and Roszkowski "handed out allthe kits andinstructedthe recipients thereof to signallthepapers in the kit." Indeed, employeeDeLibro testified, without contradiction, that afterhe signed all the papers in the kit except the uniondesignation card, he returned the kit to Rosz-kowski. She examined the-kit, -called Carrino andtold him that DeLibro had not signed the unioncard. After being told by Carrino that he"hadtofillout these union cards," DeLibro signed andhanded the card to Carrino. On February 10, 1967,RespondentCompany's personnel supervisor sentto Respondent Union the cards of 27 employees atitsBridgeport _ store _ designating the, RespondentUnion as their. collective-bargaining representative,This was followed on February 24, -1967, by adispatch of 130 similiar cards, including authorityto deductunion initiationfees and dues. Yaedetestified that when the Bridgeport store opened onMarch 8 it had approximately 150 employees.In any event, Respondents, in their joint brief, nolongermake any contention that signing of thecardswas purely voluntary on the part of itsBridgeport employees. Indeed, in their brief, bothRespondents admit that the Danbury "contract wasappliedtoall[Bridgeport] employeesat their dateof hire,[and that] the bulk of said employees werehired during the first two weeks in February." BothRespondents further admit in their 'brief that theBridgeport employees "at some ^ point after theywere hired, also executed checkoff cards and theCompany commenced checking off union dues."sOn the entire record I find that at the time -theywere accepted for employment, andpriorto com-mencing employment with Respondent Company atitsBridgeport store on March 8, employees were2Unless otherwise ,pecified, all references to dates are to the year 1967(440) and the context in which the statement app. ars make it clear that theThough the text of their brief states that this took place with referencereference to Danbury was inadvertently made, and that it was intended toto the "employees in theDanburystore," the transcript page referenceapply to the Bridgeport store350-999 0 - 71 - 30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to comply with the terms of the Danburycontract and to sign cards designating RespondentUnion as their collective-bargaining representativeand authorizing Respondent Company to check offRespondent Union's initiation fees and dues.It is the contention of the General Counsel thatby reason of an earlier organizational campaignwaged,and an asserted claim by the Charging,Union herein(Retail Clerks)that it represented amajority of Respondent Company's employees atthe Bridgeport store, the subsequent extension andenforcement of the Danbury union-security con-tract to the Bridgeport employees was, and is, viola-tiveof Section 8(a)(I), (2), (3)and Section9(b)( I )(A) and 8(b)(2) of the Act. I agree.During the morning of January 30, the day appli-cantsforemployment first appeared at theBridgeport store for their initial interviews,John F.Phinney, International representative of the RetailClerks, and two other officials of the same or-ganization,visited the Bridgeport premises. Phinneyasked Yaede if the Retail Clerks could"have tablespace to sign-up employees in the Retail ClerksUnion."Yaede refused,stating itwould not be"fair to the other union." During that morning, JohnHoran,International representative of RespondentUnion,observed Phinney and other representativesof the Retail Clerks"signing people and handingout literature at the front door to prospective em-ployees." On February 3, about 4:30 p.m., Yaedetold Phinney"that the Company had signed a con-tractat2o'clock that afternoon covering theBridgeport store."On the following Tuesday or Wednesday, Phin-ney demanded that Yaede extend to the RetailClerks "the same privilege that he had extended to[Respondent Union],that is, having the manage-ment team sign up for[Respondent Union]"insidethe store.Yaede stated he would have to checkwith Respondent Company's headquarters in NewJersey, went to a nearby telephone,and was gonefor 10-15 minutes.Upon his return,he told Phin-ney "that the Company's position was the same asthe past Friday,that the Bridgeport store had beenaccreted to Danbury and if [the Retail Clerks] in-sisted on the same privileges, that he would have tocall a policeman and have [them] removed."4On February 3 the Retail Clerks caused a tele-gram to be delivered to Respondent Company'sstore in Bridgeport advising Respondent Companythat the Retail Clerks represented a majority of itsemployees and demanding recognition.Itspecifi-cally cautioned Respondent Company not to dealwith or recognize any other organization which mayclaim to represent these employees.It is the contention of both Respondents that theBridgeport employees were legally accreted to, andbecame a part of, the unit employed at Danburyand therefore subject to the terms of their Danbury4Phinney testified that "it was very cold outside and [they) had a badsnowstorm, a blizzard during that time "contract executed on January 28. To sustain thattheory and contention, considerable evidence wasreceived to establish that the employees in the twostores jointly constitute a single appropriate unit.The General Counsel on the other hand contendsthat the Bridgeport store employees alone con-stitute a single appropriate unit, and that they havenot been legally accreted to any other store orstores.For purpose of decision on the issues raised bythe pleadings herein, I need not, and do not, decidethe unit question. It may be assumed,arguendo,that the two-store unit contended for by Respon-dents is an appropriate unit. That is not to deny,however, that a unit composed only of theBridgeport store employees is also an appropriateunit.,As the Board stated inDixie Belle Mills, Inc.,139 NLRB 629, 631, "assuming that the unit urgedby the employer . . may be the most appropriateunit, this does not establish it as the only ap-propriate one."However, as the Board stated on another occa-sion, in a decision enforced by the court of ap-peals and affirmed by the Supreme Court, "this isnot a `refusal to bargain' case [in which it becomesnecessary to determine the appropriateness of theunit]. The Respondent Company is [here] chargedwith having unlawfully contributed support to theRespondent Union by according it recognition asthe exclusive bargaining representative of an agreedupon group of employees, although it had no rightto act as such representative.The vice of such actionis the extension of recognition.The assistance is notrendered any the less potent and unlawful by thefact that in a `refusal to bargain' case the Boardmight not find the [single store] unit appropriate."Bernhard-Altmann Texas Corporation,122 NLRB1289, 1291; enfd.sub nom. International Ladies'Garment Workers' Union, AFL-CIO v. N.L.R.B.280 F.2d 616; affd. 366 U.S. 731.Here, the gravaman of the offense charged isthat, in violation of the proviso to Section 8(a)(3)of the Act granting employees a grace period of 30days following the beginning of their employmentinwhich to determine whether they desiredrepresentation by Respondent Union, both Respon-dents interfered with, restrained, and coerced theBridgeportemployees by unlawfully requiringthem, on or before February 24, to acquire andmaintain membership in Respondent Union as acondition of employment before their employmentbegan on March 8. By maintaining and enforcingthat hiring procedure, Respondent Company vio-lated Section 8(a)(1), (2), and (3) of the Act, andRespondent Union violated Section 8(b)(1)(A)and 8(b)(2) of the Act.Masters-Lake Success, Inc.,124 NLRB 580, 592-593;Girard Services, Inc.,134NLRB 1753, 1759.'Sec Sav-OnDrugs, Inc,138 NLRB 1032,Allied Super Markets, Inc ,167 NLRB 361,Hilton-Bumps Hotel Co. Inc ,167 NLRB 221, fn 6 SHOP-RITE451IV.THE EFFECT OF THE-UNFAIR LABOR PRACTICESUPON -COMMERCEThe activities of the Respondents set forth in sec-tion III, above, occurring in connection withRespondent Company's operations described insection I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, I recommend thatthey be required to cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act. I have found thatRespondent Company unlawfully recognized andrendered support to Respondent Union at theBridgeport store and unlawfully enforced a bargain-ing contract containing union-security provisionswith that organization. I shall, therefore, recom-mend that Respondent Company_ withdraw andwithhold all recognition from Respondent Union asthecollective-bargainingrepresentativeof itsBridgeport employees and cease giving effect atBridgeport to its contract of January 28, 1967, withthat organization, or to any extension, renewal,modification, or supplement thereto, or to any su-perseding contract, unless and until RespondentUnion is certified by the Board as such representa-tive.However, nothing herein shall be construed asrequiring Respondent Company to vary or abandonthe wages, hours, seniority, or other substantivefeatures established in the performance of said con-tract, or to prejudice the assertion by employees ofany rights they may have thereunder.Ialso recommend that Respondents be required,jointly and severally, to reimburse all employees ofRespondent Company's Bridgeport store, presentand former, for dues and initiation fees unlawfullyexacted from them, with interest, as provided inIsisPlumbing & Heating Co.,133 NLRB 716.Respondent Company's coercion of employees tojoin Respondent Union and its potent support-andassistance to that organization warrant the in-ference that the commission of similar unfair laborpractices by them may be anticipated in the future.The remedy should be coextensive with the threat,and I'therefore recommend that Respondents beordered to cease and desist from infringing in anymanner upon the rights guaranteed employees bySection 7 of.the Act.--Upon the, basis of the foregoing findings, of fact,and on the entire record in the case, I make the fol-lowing:-CONCLUSIONS OF LAW1.SuperMarkets , General Corporation d/b/aShop-Rite is an employer within the meaning ofSection 2(2) of the Act.2.Local 919,RetailClerks InternationalAs-sociation,AFL-CIO,and Retail,Wholesale andDepartment Store Union,AFL-CIO,and itsFood Handlers Division,Local282, are labororganizations within the meaningof Section 2(5)of the Act.3.By assisting and recognizing RespondentUnion,by maintaining and enforcing a contractcontaining union-security provisions,thereby en-couragingmembership in Respondent Union,Respondent Company has engaged in unfair` laborpractices within the meaning of Section 8(a)(2)and (3)of the Act.4.By the foregoing,Respondent Company hasengaged in unfair labor practices within-the mean-ing of Section 8(a)(1) ofthe Act.5.By obtaining recognition and by maintainingand enforcing a contract containing union-securityprovisions,thereby causing Respondent Companyto discriminate against employees in violation ofSection 8(a)(3) ofthe Act,Respondent Union-hasengaged in unfair labor practices within the mean-ing of Section8(b)(2) of the Act.6.By the foregoing,Respondent Union has en-gaged in unfair labor practices within the meaningof Section8(b)(1)(A) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the<basis of the foregoing findings of factand conclusions of law,-I recommend that:1.Respondent Company, Super Markets GeneralCorporation d/b/a Shop-Rite, its officers,agents,successors,-and assigns,shall:A. Cease and desist from:(1) EncouragingmembershipinRetail,WholesaleandDepartmentStoreUnion,AFL-CIO,and its Food Handlers Division, Local282, or in any other labor organization of its em-ployees, under threat of refusal to otherwise hire,or bydiscriminating in any other manner in regardto hire-or tenure of employment,or any term orcondition thereof,-except to-the extent authorizedby Section 8(a)(3) ofthe-Act.(2)Giving effect to its contract of January 28,1967, with the above-named labor organization,with respect to its employees at its Bridgeport, Con-necticut,store,or to any extension,renewal,modification, or supplement thereto,or to any su-perseding agreement, until said labor organizationis certified by the National Labor Relations Boardas the representative of its employees at itsBridgeport store, provided that Respondent, Com-pany, in complying herewith,shall not be requiredto vary or abandon wage, hour, seniority,or othersubstantive features of its relations with employeesestablished in the performance of said contract..(3) In any other manner interfering, with,restraining, or coercing its employees in the exer- 452DECISIONSOF NATIONALLABOR RELATIONS BOARDcise of the rights guaranteed by Section 7 of theAct, except to the extent those rights may be ef-fected by an agreement requiring membership inthe labor organization as a condition of employ-ment,as authorized by Section 8(a)(3) of the Act.B.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(1)Withhold and withdraw all recognition fromRetail,Wholesale and Department Store Union,AFL-CIO, and its Food Handlers Division, Local282, as the exclusive representative of its em-ployees at its Bridgeport store, until said labor or-ganizationisduly certified by the National LaborRelations Board as the exclusive representative ofsuch employees.(2)Post at its Bridgeport, Connecticut, storecopies of the attached notices marked "Appendix Aand B." 6 Copies of said notices on forms providedby the Regional Director for Region 2, after beingduly signed by Respondent Union's representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it to in-sure that said notices are not altered, defaced, orcovered by any other material.(3)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'II.Respondent Union, Retail, Wholesale and De-partment Store Union, AFL-CIO, and its FoodHandlers Division, Local 282, its officers, represen-tatives, and agents, shall:A. Cease and desist from:(1) Causing or attempting to cause the Respon-dent Company to discriminate against employees inviolation of Section 8(a)(3) of the Act.(2)Giving effect to its contract of January 28,1967, with Respondent Company with respect toemployees at Respondent Company's Bridgeport,Connecticut, store, or to any extension, renewal,modification, or supplement thereto, or to any su-perseding agreement, until Respondent Union iscertified by the National Labor Relations Board asthe representative of the aforesaid employees ofRespondent Company.(3) In any other manner restraining or coercingemployees of Respondent Company in the exerciseof the rights guaranteed by Section 7 of the Act, ex-cept to the extent that those rights may be affectedby an agreement requiring membership in a labororganizationas a condition of employment, asauthorized by Section 8(a)(3) of the Act.B.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(1) Post at its business office, copies of the at-tached notice marked "Appendix B."' Copies ofsaid notice, on forms provided by theRegionalDirector for Region 2, after being duly signed byRespondent Union's representative, shall be postedby it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(2)Mail to the Regional Director for Region 2signed copies of the notice attached marked Ap-pendix B for posting, in places where notices to theBridgeport employees of Respondent Company arecustomarily posted for a period of 60 consecutivedays thereafter.Copies of said notice shall befurnished by said Regional Director, signed byRespondent Union, and forthwith returned to theRegional Director for said posting.(3)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'III.RespondentCompany and RespondentUnion shall jointly and severally reimburse all em-ployees for dues and initiation fees exacted fromthe employees of the former, with interest as pro-vided above in "The Remedy."N In the event that this Recommended Order is adopted by theBoard, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notifysaid Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith"Supra,fn 6Supra, fn 7APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT recognize and we will withholdrecognition from Retail,Wholesale and De-partment Store Union, AFL-CIO, and its FoodHandlers Division, Local 282, as the exclusiverepresentative of our Bridgeport, Connecticut,employees, for the purposes of collective bar-gaining, until said labor organization is cer-tified by the National Labor Relations Board asthe representative of those employees.WE WILL NOT give effect, at our Bridgeportstore, to our agreement of January 28, 1967, SHOP-RITEwith the above-named labor organization, or toany extension, renewal, modification, or sup-plement thereof, or any superseding agree-ment" I until that Union is certified by the Na-tional Labor Relations Board as the represen-tative of said employees.WE WILL NOT encourage membership inRetail,WholesaleandDepartment StoreUnion, AFL-CIO, and its Food Handlers Divi-sion,Local 282, or in any other labor organiza-tionof our employees, by compelling em-ployeesor applicants for employment, tobecome or remain members of such organiza-tionunder threat of refusal to hire, ordischarge, and ' WE WILL NOT discriminate inany other manner in regard to their hire ortenure of employment, or any term or condi-tion thereof, except to the extent authorized bySection 8(a)(3) of the Act.WE WILL jointly and severally with Retail,WholesaleandDepartment StoreUnion,AFL-CIO, and its Food Handlers Division,Local 282, make whole the employees of ourBridgeport store for dues and initiation feespaid to the above-named labor organization.WE WILL NOT in any other manner interferewit:I,'restrain, or coerce our employees in theexercise of the rights guaranteed by Section 7of the Act, except to the extent those rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment, as authorized by Section8(a)(3) of the Act.All our employees are free to become, remain, orto refrain from becoming or remaining members ofthe above-named or any other labor organization.SUPER MARKETS GENERALCORPORATION D/B/ASHOP-RITE(Employer)DatedBy(Representative) (Title) -This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,5thFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, TelephonePL-1-5500, Extension 852.APPENDIX B453NOTICE TO ALL MEMBERS OF RETAIL, WHOLESALEAND DEPARTMENT STORE UNION, AFL-CIO, ANDITS FOOD HANDLERS DIVISION, LOCAL 282Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand inorder to -effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify you that:WE WILL NOT give effect to our agreement ofJanuary 28, 1967, with Super Markets GeneralCorporation at their Bridgeport, Connecticut,store, andWE WILL NOT, at said Bridgeportstore, enterinto,give effect to or enforce anyextension,renewal,modification, or supple-ment thereof, or any superseding agreement,untilwe shall have been duly certified by theNationalLaborRelationsBoardastherepresentative of said employees of Super Mar-kets General Corporation.WE WILL NOT cause, or attempt to cause,Super Markets General Corporation, to dis-criminateagainstemployees in violation ofSection 8(a)(3) of the Act.WE WILL, jointly and severally, with SuperMarkets General Corporation, make whole theemployees of their Bridgeport store for duesand initiation fees paid by them to us.WE WILL NOT in any other manner restrainor coerce the employees of said Employer inthe exercise of the rights guaranteed by Sec-tion 7 of the Act, except to the extent thoserights may be affected by an agreement requir-ing membership in a labor organization as acondition of employment, as authorized bySection,8(a)(3) of the Act.RETAIL,WHOLESALE ANDDEPARTMENT STOREUNION, AFL-CIO ANDITS FOODHANDLERSDIVISION,LOCAL 282(Labor Organization)DatedBy(Representative) (Title)Thisnotice mustremain posted for 60 consecu-tive days from the date of postingand must not bealtered,, defaced, or covered by anyother material.Ifmembers have anyquestion concerning thisnotice or compliance -with its provisions, they maycommunicate directly with the Board's -RegionalOffice, 5th Floor, SquibbBuilding,745 FifthAvenue, New York,-New York 10022, TelephonePL-1-5500, Extension 852.